DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities, and should be:
“…a capacitance in the at least one of the first electrode film and second electrode film is 80 μF or less.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (U.S. Pub. 2015/0293051).

Regarding claim 1, Kajiyama discloses (Figs. 1-2) a gas sensor element 1 [0050] comprising a solid electrolyte 11 [0053] having oxygen-ion conductivity [0053], a first electrode film 12 [0053] located on one side of the solid electrolyte 11 (as shown in Fig. 2), and a second electrode film 13 [0053] located on the other side of the solid electrolyte 11 (as shown in Fig. 2), wherein 
at least one of the first electrode film 12 and the second electrode film 13 includes noble metal particles [0060], solid electrolyte particles having oxygen-ion conductivity [0060], and pores (measuring electrode is covered with porous layer: [0047]).
Kajiyama does not disclose a capacitance in the electrode film is 80 F or less.
However, Kajiyama does disclose that electrode capacitance is a results-effective variable that can be optimized (reduced) to improve target gas response (Kajiyama: [0040]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kajiyama’s device so that a capacitance in the electrode film is 80 F or less.  See MPEP 2144.05(II).


However, Kajiyama does disclose that the interface resistance is a results-effective variable that can be optimized (reduced) to improve suppress variation and stabilize sensor output (Kajiyama: [0012]).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kajiyama’s device so that the interface resistance is 95 Ω or less.  See MPEP 2144.05(II).

Regarding claim 5, Kajiyama discloses (Figs. 1-2) a gas sensor [0009] comprising the gas sensor element 1.

Allowable Subject Matter
Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin Schmitt, whose telephone number is (571) 270-7930. The examiner can normally be reached M-F | 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN R SCHMITT/Primary Examiner, Art Unit 2852